Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 10, 1970, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The findings of fact implicit in the jury’s verdict have not been considered. In our opinion, the trial court committed error in limiting the scope of the cross-examination of the prosecution’s principal witness. That witness, who has a history of violent behavior, had the opportunity herself to commit the homicide of which defendant was found guilty. Under these unusual circumstances, it was highly prejudicial to refuse to permit cross-examination of the witness as to whether she had a motive for killing the deceased (Green v. State, 258 Ala. 471). Such inquiry was relevant to the vital issues in the case (cf. People v. Ramistella, 306 N. Y. 379). Munder, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.